EXHIBIT 10.2

   

AMENDED AGREEMENT FOR THE PURCHASE OF STOCK

 

SECOND AMENDED AGREEMENT FOR THE PURCHASE OF STOCK

 

THIS AMENDED STOCK PURCHASE AGREEMENT, (this "Agreement") made this 23rd day of
November, 2015 by:

 

1.

Ray Newton (the "Seller's Agent") representing Canadian Sandtech Inc., an
Alberta corporation, with a principal address of Box 5, Site 16, LCD#8, Calgary,
Alberta T2J 2T9 ("CSI"). CSI owns a number of land leases which encompass
approximately 33,000 acres in Saskatchewan through its wholly owned subsidiary
company, North American Frac Sand (CA) Ltd., an Alberta Corporation (the
"Target"), and

2.

North America Frac Sand, Inc. , a Florida corporation, with a principal address
of Suite 917, 1811 – 4th Street SW, Calgary, AB T2S 1W2 (the "Purchaser")
setting forth the terms and conditions upon which the Seller's Agent will sell
one hundred per cent (100%) of the issued and outstanding shares of the Target
(the "Stock") in exchange for Thirty-seven million eight hundred thousand shares
(37,800,000) shares of Common Stock of the Purchaser;

 

WHEREAS, the Seller's Agent and North America Frac Sand, Inc. (formerly known as
Xterra Building Systems has previously entered into an Agreement for the
Purchase of Stock dated July 10, 2015 attached; the Seller's Agent and North
America Frac Sand, Inc. desire to amend the Agreement for the Purchase of Stock.

 

THE PARTIES HERETO AGREE TO AMEND THE AGREEMENT FOR THE PURCHASE OF STOCK AS
FOLLOWS:

 

Currently Section3.01 as amended reads as follows: Closing for the Purchase of
Common Stock. The Closing (the "Closing") of this transaction for the Stock of
Common Stock being purchased will occur when all of the documents and
consideration described in Paragraphs 2.10 above and in 3.02 below, have been
delivered or other arrangements have been made and agreed to by the Parties. It
is understood that the Audit of Target will take time, but can take no longer
than ninety-five (95) days from the date of this Agreement. If the Closing does
not occur on or before November 30th, 2015, then either party may terminate this
Agreement upon written notice.

 

 1

 

 

IT IS AGREED THAT Section 3.01 be amended as follows: Closing for the Purchase
of Common Stock. The Closing (the "Closing") of this transaction for the Stock
of Common Stock being purchased will occur when all of the documents and
consideration described in Paragraphs 2.10 above and in 3.02 below, have been
delivered or other arrangements have been made and agreed to by the Parties. It
is understood that the Audit of Target will take time, but can take no longer
than one hundred and forty (140) days from the date of this Agreement. If the
Closing does not occur on or before February 29, 2016, then either party may
terminate this Agreement upon written notice.

 

In witness whereof, this Amendment to the Agreement has been duly executed by
the Parties hereto as of the date first written above.  

 



 

SELLER'S AGENT:

 

    By:/s/ Ray Newton

 

 

 

Ray Newton

 

 

 

Secretary Treasurer Canadian Sandtech Inc.

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

 

By: 

/s/ David Alexander

 

 

 

David Alexander

 

 

 

President, North America Frac Sand, Inc.

 

  



 

2

--------------------------------------------------------------------------------